Name: Commission Implementing Regulation (EU) NoÃ 492/2012 of 7Ã June 2012 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Berenjena de Almagro (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  marketing;  plant product;  Europe
 Date Published: nan

 12.6.2012 EN Official Journal of the European Union L 151/7 COMMISSION IMPLEMENTING REGULATION (EU) No 492/2012 of 7 June 2012 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Berenjena de Almagro (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1), and in application of Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Spains application for the approval of amendments to the specification of the protected geographical indication Berenjena de Almagro registered on the basis of Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 2206/2003 (3). (2) Since the amendments in question are not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (4), as required by the first subparagraph of Article 6(2) of that Regulation. As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendment should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name contained in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 330, 18.12.2003, p. 13. (4) OJ C 283, 27.9.2011, p. 16. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed SPAIN Berenjena de Almagro (PGI)